Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eppler (5,062,232) in view of Ehrlich (2018/0292172).
Eppler discloses a weapon system for operating a firearm 1 comprising most claimed
elements including a processor with memory 26; and an optical reader 28 configured to
optically detect bar codes 30 (see column 3, line 5-6) with operator-identification
information (column 3, lines 18) and to transmit the information to the processor.
Eppler fails to disclose a sighting system coupled to the processor and memory that
allows automatic adjustment of the sighting system to improve accuracy and includes  changing the angle of an aiming laser in response to the processor calculations to improve accuracy. Ehrlich teaches that it is known for a firearm to have an aiming system 200 that includes a processor 238 which performs ballistic calculations and automatically adjusts the angle of an aiming laser 215 to improve accuracy of the firearm. Motivation is the improved performance available from having a sighting system able to be adjusted for greater accuracy and, in particular, to adjust the pointing .

Claims 1, 2, 5-7, 14, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Downing (2018/0164061) in view of Ehrlich (2018/0292172).
Downing discloses a weapon system 10 for operating a firearm 12 comprising most
claimed elements including a sight 14; a processor 30 with memory; an optical reader that supplies receiver operator-identification information to the processor to control
the weapon; where the optical reader comprises a camera 20 comprising a facial
recognition system (paragraph 15) or an iris identification system (paragraph 16).
Downing fails to disclose a sighting system coupled to the processor and memory that
allows automatic adjustment of the sighting system to improve accuracy.  Ehrlich teaches that it is known for a firearm to have an aiming system 200 that includes a processor 238 which performs ballistic calculations and automatically adjusts the angle of an aiming laser 215 to improve accuracy of the firearm. Motivation is the improved performance available from having a sighting system able to be adjusted for greater accuracy and, in particular, to adjust the pointing of an aiming laser. To employ the teachings of Ehrlich on the weapon system of Downing is considered to have been obvious to one having ordinary skill in the art.

Please note that the Application still contains claims non-elected with traverse in which the restriction requirement has been made final.  The presence of such claims would preclude passing the case to allowance in the event all claims being prosecuted were found to be allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE